                         Case 6:20-cv-00044-ADA Document 3 Filed 01/22/20 Page 1 of 1
AO 120 (Rev. 08/10)




                  In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court       Western District of Texas - Waco Division                               on the following
      Trademarks or           Patents. (      the patent action involves 35 U.S.C. § 292.):
DOCKET NO.                        DATE FILED                      U.S. DISTRICT COURT
  6:20-cv-00044                                                          Western District of Texas - Waco Division
PLAINTIFF                                                                  DEFENDANT

         Computer Circuit Operations LLC                                            Via Technologies, Inc.




      PATENT OR                        DATE OF PATENT
                                                                                     HOLDER OF PATENT OR TRADEMARK
    TRADEMARK NO.                      OR TRADEMARK

1   6,820,234                      Nov. 16, 2004                            Computer Circuit Operations LLC

2   7,107,386                      Sept. 12, 2006                           Computer Circuit Operations LLC

3   7,278,069                      Oct. 2, 2007                             Computer Circuit Operations LLC

4   7,426,603                      Sept. 16, 2008                           Computer Circuit Operations LLC

5   6,480,021                      Nov. 12, 2002                            Computer Circuit Operations LLC


                                 In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                        Amendment              Answer             Cross Bill             Other Pleading
      PATENT OR                        DATE OF PATENT
                                                                                     HOLDER OF PATENT OR TRADEMARK
    TRADEMARK NO.                      OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:

CLERK                                                      (BY) DEPUTY CLERK                                             DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
